Dixon, C. J.
The former opinion in this case (18 Wis., 85) as to the effect of the recording of the plats and the sale of lots according to them as there stated, is adhered to, and is to be taken for just what it decides: namely, that Miller, and those claiming title under him to lots on the west side of Broad street, are estopped from setting up title beyond the center line of that street, as against persons who purchased lots on the opposite side of the street after the plats were recorded and without actual notice of Miller’s title to the strip of land in the center of the street not indicated by the plats. In deciding this point, we assume now, as we did then (the bill of excep*421tions not purporting to contain all the evidence, and no such question being made), that the plaintiff proved that he paid a valuable consideration for the lots, and that evidence was given, if direct evidence on his part for that purpose is necessary, to show that he purchased without actual notice of Miller’s title to the strip not indicated by the plats.
But though the record shows no error in this respect, we think it clearly does in another. We think the court mistook the effect of the admission of Mr. Edmonds, the attorney for the defendant upon the former trial, as to the amount of damages sustained by the plaintiff. Such admissions are frequently made for the purpose of saving time, where counsel are confident of success upon some other point; and when so made, they are always understood to have reference to the trial then pending, and not as stipulations which shall bind at any future trial. Such was the character of the admission proved, and the court erred in receiving it as evidence of the amount of damages to be recovered by the plaintiff upon a new trial.
By the Court. — Judgment reversed, and a new trial awarded.